 In the Matter of STEWARTSTOWN FURNITURE COMPANY, EMPLOYERandUPHOLSTERERS' INTERNATIONAL UNION OF NORTH AMERICA,A. F. OF L., PETITIONERCase No. 4-R-2589.-Decided November 28, 1947Mr. Horace E. Smith,of York, Pa., for the Employer.Mr. Haskell Golder,of Philadelphia, Pa., for the Petitioner.Mr. Harry Weinstock,of New York, N. Y., andMr. Samuel Fox,of Baltimore, Md., for the. Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held at York,Pennsylvania, on July 10, 1947, before John H. Garver, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERStewartstown Furniture Company, a Pennsylvania corporation, isengaged in the manufacture of bedroom, dining room and living roomfurniture, at its plant in Stewartstown, Pennsylvania.The Employerannually purchases raw materials valued in excess of $250,000, of Whichapproximately 90 percent is shipped to its plant from points outsidethe Commonwealth of Pennsylvania. The Employer annually manu-factures finished products valued in excess of $500,000, of which ap-proximately 90 percent is shipped to points outside the Commonwealth.'The request of the United Furniture Workers of America, Local 469, C. I. 0., for oralargument to contest the constitutionality of Section 9 (f), (g) and (h) of the Act, asamended,and the Board'sauthority in connection with the interpretation thereof, ishereby denied.SeeMatter of Rite-Form Corset Company,75 N L. R. B. 174.75 N. L. R. B., No. 43.344 STEWARDSTOWN FURNITURE COMPANY345The Employer admits, and we find, that it is engaged incommercewithin themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.United FurnitureWorkers of America, Local 69, herein calledthe Intervenor, is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONOn March 26, 1945, following a consent election, the Employerand the Intervenor signed a 1-year collective bargaining contract,which was automatically renewed in 1946 for another year.By itsterms the contract was to continue in effect from year to year, unlesseither party served notice of termination at least 30 days beforeany anniversary date.By letter dated January 17, 1947, the Inter-venor notified the Employer of its desire to open negotiations forIt"new contract," but added that "This request is not a notice ofcancellation of the old contract.We wish that contract to continuein effect until the new one is signed."The present petition was filed on February 25, 1947, after the Em-ployer and the Intervenor had held four or five bargaining con-ferences preparatory to signing a new agreement.After an un-successful attempt-by the Regional Director to arrange a consentelection, the Employer and the Intervenor resumed negotiations andsigned a new contract on March 26, 1947.The Intervenor contendsthat this proceeding must be dismissed because the 1947 contract isa bar, the petition having been filed after the automatic renewaldate of the 1945 contract, and also because certain unfair labor prac-tice charges filed by the Petitioner make the instant petition "invalid."The Employer urges that the 1947 contract should not be disturbed.On October 3, 1946, the Petitioner filed unfair labor practice charges,against the Employer.The charge was dismissed by the RegionalDirector on January 13, 1947, and the Board affirmed his decisionon February 24, 1947, the day before the instant petition was filed.On March 17, 1947, the Petitioner filed a second charge, alleging,among other things, that the Employer had discriminatorily dis-charged employee Simmons on March 5. The Petitioner offered towithdraw this charge on May 23, simultaneously forwarding to theRegional Director a document waiving the charges to the extent that 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey might affect any election resulting from the instant petition.The Regional Director permitted withdrawal of this charge on June 4.We find that none of the contentions raised by the Intervenor pre-vents a current determination of representatives.The 1947 contract isnot a bar, because it was signed after the filing of the petition herein.Nor does the 1945 contract, automatically extended in 1946 until March26, 1947, preclude these proceedings, inasmuch as the January 17, 1947,notice, inviting negotiations for a new contract, effectively forestalledautomatic renewal.Moreover, even if the contracting parties under-took to continue the old contract in effect pending completion of anew one, such action rendered the old contract, at best, one of indefiniteduration, and therefore not a bar to a present determination of repre-sentatives.'As to the final argument, that the petition is "invalid,"we find it to be without merit 3Accordingly, we find that a question affecting commerce has arisenconcerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with an agreement of the parties, we find that allproduction and maintenance employees of the Employer, includingwatchmen 4 and firemen, but excluding office and clerical employees,foremen, and any other supervisors and guards, as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Stewartstown Furniture Com-pany, Stewartstown, Pennsylvania, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-2Matter ofThomas Truck and CasterCompany,72 N. L. R. B. 847.'The Intervenoralso assertsthat the Petitioner's showing of interest was insufficientto support the petition.As we have frequentlystated,the showing of interestis an admin-istrative matter and therefore not subject to collateral attack.Matter of Bauer-SchweitzerHop & Malt Company, 72 N.L R. B. 1223.4 In the event any of the watchmen are employedto enforce against employeesand otherpersons rulesto protect property of the Employer or to protect the safetyof persons onthe Employer's premises,they shallbe excluded from the unit herein foundappropriate5Having failed,by October 31, 1947, toachieve compliance,or to initiate steps for com-pliance, with the filing requirements of Section 9 (f), (g), and(h) of the Act,as amended,the Intervenorwill not beaccorded a place on the ballot. STEWARTSTOWN FURNITURE COMPANY347lations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by Upholsterers' InternationalUnion of North America, A. F. of L., for the purposes of collectivebargaining.